DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 01/10/2022 amended claims 1, 3, 4, 6, 12, 13, 16, 18, 20-22 and cancelled claims 2, 11, 17, and 19.  Claims 1, 3-10, 12-16, 18, and 20-22 are pending.  Claims 1, 3-10, 13-16, 18, 21 and 22 are rejected.  Claims 12 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claim 16 is objected to because of the following informalities: “a temperature sensing element” on line 3 of claim 16.  It appears that “a temperature sensing element” is recited twice.  Appropriate correction is required.

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-10, 13-16, 18, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (WO 2019148700 A1) in view of Chikagawa (US 20180366631 A1) or Cho (US 20190081223 A1).
Regarding claim 1, Liu teaches a projection device (Fig. 1-5) comprising a housing (50), inherently, a light source module, a light valve, a projection lens (10), and a temperature control element (23)) and a temperature sensing element ([0066], [0073], and [0078]), wherein the light source module is disposed in the housing (50) and is configured to provide an illumination beam, the light valve is disposed on a transmission path of the illumination beam and is configured to convert the illumination beam into an image beam, the projection lens (10) is disposed on a transmission path of the image beam and comprises a lens barrel (31) having a curved surface (Fig. 1), and the temperature control element (23) is disposed on the projection lens (10) and is 
Liu does not explicitly teach the shape of the temperature control surface matches the curved surface of the lens barrel (31).
Chikagawa/Cho teaches the shape of the temperature control surface matches the curved surface of the heat generating object (Fig. 13 and 14, [0090] of Chikagawa; Fig. 6 and 9, 14 of Cho). 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Liu with Chikagawa/Cho; because it improves heat transfer.
The combination of Liu and Chikagawa/Cho consequently results in the temperature control element comprises a first substrate, a second substrate, and a plurality of semiconductor structures connected between the first substrate and the second substrate, and the first substrate is in a curved shape and is connected to the curved surface (Peltier 34 of Liu; Fig. 13 and 14, [0090] of Chikagawa; Fig. 6 and 9, 14 of Cho).
Regarding claim 3, the combination of Liu and Cho consequently results in the second substrate is in a curved shape (Fig. 6 and 9, 14 of Cho).

Regarding claim 5, the combination of Liu and Cho consequently results in the heat dissipation module (300 of Cho) connected to the second substrate (Fig. 6 and 9, 14 of Cho).
Regarding claim 6, the combination of Liu and Chikagawa/Cho consequently results in the curvature of the first substrate is different from the curvature of the second substrate.
Regarding claim 7, Liu, as modified by Chikagawa/Cho, further teaches the lens barrel (31) includes a light incident portion and a light exit portion opposite to each other, and an extension portion located between the light incident portion and the light exit portion, and length of the light incident portion, the light exit portion, or the extension portion respectively occupies one-third to two-thirds of the total length of the lens barrel (31).
Regarding claim 8, Liu, as modified by Chikagawa/Cho, further teaches the temperature control element (23) is connected to the light incident portion (Fig. 3, 5 and 6).
Regarding claim 9, Liu, as modified by Chikagawa/Cho, further teaches the temperature control element (23) is connected to the light exit portion.
Regarding claim 10, Liu, as modified by Chikagawa/Cho, further teaches the temperature control element (23) is connected to the extension portion.
Regarding claim 13, Liu, as modified by Chikagawa/Cho, further teaches when the temperature of the projection device sensed by the temperature sensing element is greater than or equal to the preset temperature, the temperature of the first substrate is less than the temperature of the second substrate, i.e., cooling ([0073], [0078]).
Neither Liu nor Chikagawa/Cho teaches the preset temperature is 40 degrees Celsius.
Having the preset temperature being 40 degree Celsius is a matter of optimization
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. NiChols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.")
Regarding claim 14, neither Liu nor Chikagawa/Cho teaches a material of the lens barrel (31) is plastic or metal.
It is well known in the art that typical materials being used to make lens barrel are plastic and/or metal.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Liu and Chikagawa/Cho such that the lens barrel is made of plastic or metal; because it reduces unnecessary experimentation with new materials.
Regarding claim 15, Liu, as modified by Chikagawa/Cho, further teaches the projection lens (10) is a replaceable lens structure.
Regarding claim 16,  Liu teaches a temperature control method of a projection device, wherein the projection device comprises a projection lens (10), a temperature control element (23), and a temperature sensing element ([0066], [0073], and [0078]), wherein the projection lens (10) comprises a lens barrel (31) having a curved surface (Fig. 1), the temperature control element (23) has a temperature control surface, and the temperature control surface is configured to be connected to the curved surface of the lens barrel (31), and wherein the temperature control method comprises: sensing a sensed temperature of the projection device by the temperature sensing element; starting the temperature control element (23) according to the sensed 
Liu does not explicitly teach the shape of the temperature control surface matches the curved surface of the lens barrel (31).
Chikagawa/Cho teaches the shape of the temperature control surface matches the curved surface of the heat generating object (Fig. 13 and 14, [0090] of Chikagawa; Fig. 6 and 9, 14 of Cho). 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Liu with Chikagawa/Cho; because it improves heat transfer.
The combination of Liu and Chikagawa/Cho consequently results in the temperature control element comprises a first substrate, a second substrate, and a plurality of semiconductor structures connected between the first substrate and the second substrate, and the first substrate is in a curved shape and is connected to the curved surface (Peltier 34 of Liu; Fig. 13 and 14, [0090] of Chikagawa; Fig. 6 and 9, 14 of Cho).

Having the preset temperature being 40 degree Celsius is a matter of optimization
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Liu and Chikagawa/Cho such that the preset temperature being 40 degree Celsius; because generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d Smith v. NiChols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.")
Regarding claim 21, Liu, as modified by Chikagawa/Cho, further teaches the starting the temperature control element (23) according to the difference between the sensed temperature and the preset temperature to cool or heat the projection lens (10) comprises: when the temperature of the projection device sensed by the temperature sensing element is greater than or equal to the preset temperature, applying a negative voltage to the plurality of semiconductor structures so that the temperature of the first substrate is less than the temperature of the second substrate i.e. cooling ([0073], [0078]).
Neither Liu nor Chikagawa/Cho teaches the preset temperature is 40 degrees Celsius.
Having the preset temperature being 40 degree Celsius is a matter of optimization
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Liu and Chikagawa/Cho such that the preset temperature being 40 degree Celsius; because generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. NiChols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 
Regarding claim 22, Liu, as modified by Chikagawa/Cho, further teaches the temperature control method further comprising: sensing a controlled temperature of the projection device; and changing a voltage value of the temperature control element (23) according to the controlled temperature ([0073], [0078]).

Response to Arguments
Applicant's arguments with respect to claims 1 (and 16) have been considered but are found not persuasive; hence the rejection/s of claims 1, 3-10, 13-16, 18, 21 and 22 are maintained. 
Regarding claims 1 (and 16), applicant/s argue, 
By contrast, Kuroda throughout the entire disclosure does not teach that the temperature of the first substrate is greater than the temperature of the second substrate when a temperature of the projection device sensed by the first and second sensors is less than or equal to a preset temperature.
Further, since Chikagawa and Cho are both silent as to a temperature control element for heating or cooling the projection lens, they cannot cure the deficiency of Kuroda as discussed in the above.
Therefore, it is submitted that Kuroda, whether taken alone or in combination with Chikagawa or Cho, deficient to render each and every limitation of the amended independent claim 1 as obvious, and withdrawal of the 103 rejection thereon is respectfully requested.  (Remarks; p. 9).


Allowable Subject Matter
Claims 12, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 12 and 20, the closest prior art references, Kuroda (US 20170242213 Al), Chikagawa (US 20180366631 A1) and Cho (US 20190081223 A1), do not teach, by themselves or in combination with one another, “the preset temperature is 40 degrees Celsius” (claim 12) or “when the temperature of the projection device sensed by the temperature sensing element is less than or equal to 40 degrees Celsius, applying a positive voltage to the plurality of semiconductor structures so that the temperature of the first substrate is greater than the temperature of the second substrate” (claim 20).  Furthermore, there is no teaching, suggestion or motivation in the prior art references to modify the references in such manner that result in the above claimed limitation/s; hence the invention as claimed by claim 12 or 20 is not obvious to a person of ordinary skill in the art at the time of the invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882